Citation Nr: 0924386	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  02-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
posttraumatic headaches prior to December 3, 2008, and in 
excess of 30 percent from December 3, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A, Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to March 
1969.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  In June 2003, the Veteran testified before 
the undersigned Veterans Law Judge at the RO via video 
conference.  A transcript of that hearing has been 
incorporated into the claims file.  This matter was 
previously before the Board in January 2004 and June 2006 at 
which times it was remanded for additional development.  


FINDINGS OF FACT

1.  Throughout the appeal period prior to December 3, 2008, 
the Veteran's service-connected posttraumatic headaches were 
manifested by prostrating headaches averaging on a weekly and 
bi-weekly basis; the evidence does not indicate that the 
Veteran's disability was manifested by very frequent 
headaches that were completely prostrating, prolonged attacks 
productive of severe economic inadaptability.

2.  From December 3, 2008, the Veteran's service-connected 
posttraumatic headaches are manifested by prostrating 
headaches averaging on a weekly and bi-weekly basis; the 
evidence does not indicate that the Veteran's disability is 
manifested by very frequent headaches that are completely 
prostrating, prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, to 30 percent, 
but no higher, for posttraumatic headaches for the appeal 
period prior to December 3, 2008, are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2008).

2.  The criteria for an evaluation greater than 30 percent 
for posttraumatic headaches for the period from December 3, 
2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in January 2002, which was prior to the 
August 2002 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2002 letter as well as letters dated in 
February 2004 and July 2006, the RO informed the claimant of 
the applicable laws and regulations, the evidence needed to 
substantiate the claim decided herein, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the letters noted above 
informed the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and the July 2006 letter specifically asked him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since the claim is being denied and no 
disability rating or effective date will be assigned.  
Moreover, the appellant was notified in writing in July 2006 
of the degree of disability and effective date elements.  

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that the January 2002, February 2004 and July 
2006 letters, which were the letters that were pertinent to 
the increased rating claim, do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the 
prejudice raised by this procedural defect is rebutted 
because documentation in the claims file shows that the 
nature of the argument presented on behalf of the appellant 
displays actual knowledge of what is required to substantiate 
his increased rating claim, which includes demonstrating a 
noticeable worsening or increase in severity of the 
disabilities and the effect that worsening has on the 
Veteran's employment and daily life.  As noted above, an 
error is not prejudicial when it did not affect the essential 
fairness of the adjudication and non-prejudicial error may be 
proven by demonstrating that any defect in notice was cured 
by actual knowledge on the part of the veteran of what 
evidence is needed to substantiate the claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  The Board also notes that the 
November 2002 statement of the case and the December 2005 and 
December 2008 supplemental statements of the case include the 
criteria for a higher rating for posttraumatic headaches.

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  
Regarding affording the appellant examinations during the 
pendency of this appeal, the appellant was afforded and did 
attend a VA examination in October 2008.  Also, as noted 
above, the appellant was provided with the opportunity to 
attend a Board hearing which he attended via video conference 
in June 2003.  He has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  In fact, he informed VA in writing 
in May 2009 that he had no other information or evidence to 
submit.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

Service treatment records show complaints of recurrent 
throbbing occipital headaches ever since an accident in 
January 1962 when the Veteran hit his head on a freight car.  
A November 1965 record contains the Veteran's report that the 
headaches lasted 30 to 60 minutes at best.  He denied at this 
time nausea, aura, or changes in vision.  His discharge 
examination report in February 1969 notes that he had had 
frequent headaches as a child.

In December 1980, the RO granted service connection for 
posttraumatic headaches, as residuals of a concussion, and 
assigned the Veteran a 10 percent rating, effective June 10, 
1980.

Private hospital records from St. Joseph's Hospital show that 
the Veteran had been admitted in July 1984 because of a 
persistence of pseudo tumor cerebri elevated spinal fluid 
pressure.  His history was noted to date back to 1975 when he 
had been hospitalized for severe occipital headaches on two 
occasions with acute labyrinthitis problem.  While 
hospitalized the Veteran underwent a lumboperitoneal shunt.  
He was diagnosed as having pseudotumor cerebri; status post 
right lumboperitoneal shunt.

Private hospital records from St. Joseph's Hospital show that 
the Veteran was admitted in April 1994 with a malfunctioning 
lumboperitoneal shunt.  His history was noted to date back to 
1978 when he developed severe daily headaches.  He was 
subsequently found to have pseudotumor cerebri and underwent 
initially a bilateral decompressive temporal craniotomy in 
1980 and a lumboperitoneal shunt in "1985".  Apparently the 
Veteran had obtained good relief from his headaches up until 
a year earlier when his headaches recurred.  He reported 
daily headaches and also some intermittent blurring of his 
vision and photophobia.  While hospitalized, a new 
lumboperitoneal shunt was inserted.

In January 2002, the Veteran filed a claim for an increased 
rating for headaches.  The RO denied this claim in a rating 
decision in August 2002.

During a Board videoconference hearing in June 2003, the 
Veteran testified that his headaches were constant, but 
varied in intensity.  He said that on a scale of 1 to 10 (10 
being the worst), his headache at that time was a 2.  He 
estimated that when the headaches are a 10, they last 
anywhere from 20 to 30 minutes to 2 to 3 hours.  He 
attributed blurry vision, shaking and personality changes to 
the headaches.  He went on to report that approximately twice 
a week he experiences headaches of such severity that he had 
to lie in a dark room with a wet cloth on his head.  He said 
the longest he had had to lie down was 6 hours.  He remarked 
that when the headaches are completely disabling, he goes to 
the hospital and the last time he was hospitalized was in 
February of that year.  He estimated using approximately 80 
hours of annual leave that year for headaches which he said 
averaged out to 3 or 4 days a month.  He added that he 
experienced headaches approximately 2 or 3 times a week at 
which times he turns off the lights in his office and relaxes 
for approximately 30 minutes before going back to work.

On file is a June 2003 record from Merline D. Brown, M.D., of 
Trinity Family Care stating that the Veteran had had chronic 
and recurrent headaches throughout the 20 year period that 
the doctor had been treating him.  

On file is an April 2004 office record from Dr. Brown 
reflecting the Veteran's present complaints of headaches and 
visual loss.  The Veteran denied auras, decreased memory, 
dizziness, or dysarthria.

In an April 2004 statement the Veteran said that he continues 
to experience headaches "24 hours a day, 7 days a week, some 
severe in nature".

In June 2005, the RO received VA outpatient records showing 
treatment from March 2001 to April 2005.  There records are 
devoid of complaints or treatment for headaches.

In September 2005, the RO received the Veteran's civilian 
personnel records.  These records show that the Veteran had 
adequate performance ratings and do not show an excess use of 
leave.   

A medical record from Dr. Brown, dated in July 2006, contains 
the Veteran's report of headaches everyday that were getting 
worse.  He said he had been taking Aleve and Ibuprofen and 
that he had to lie down and put a cold compress on the back 
of his neck.  He said severe headaches can last from 15 
minutes to 2 hours and his "regular" headaches last 24 
hours a day.  The Veteran explained that the onset of the 
headaches had been acute and had been occurring in a 
persistent daily pattern for one month.  The course he said 
had been increasing in severity and frequency and he 
characterized them as severe with a pressure sensation with 
occurrences any time of the day.  He said symptoms were 
aggravated by bright light, but not by noise, fatigue, 
reading or neck movement.  He added that symptoms had been 
associated with anxiety, blurring of vision, eye congestions, 
eye pain, hypertension, migraine in the past, nausea, neck 
pain and neck stiffness, and had not been associated with 
depression, ear pain, fever, flashing lights, insomnia, nasal 
discharge/stuffy noise, sinusitis, sore throat, tenderness 
over sinuses, vertigo or vomiting.  Neurological findings on 
treatment records dated July 2006, October 2006 and December 
2006 are positive for headaches, but negative for auras, 
decreased memory, dysarthria, dysesthesia, fasciculations, 
focal neurological symptoms, incontinence stool, incontinence 
urine, incoordination, loss of consciousness, paresthesias, 
seizures, syncope, tremor, vertigo, visual changes and 
weakness.  

In August 2007, the RO received a statement from the 
Veteran's wife asserting that the last shunt that had been 
given to the Veteran was starting to give as they only last 
about 5 years.  She said that as a result the Veteran's 
headaches were returning.  She stated that it had been 
decided long ago that this was caused by a head injury the 
Veteran sustained in service.  

During a VA examination in October 2008, the Veteran said 
that his headaches could be intense and cause him to feel 
like his head was going to "blow off".  He also reported 
blurring vision and nausea and said he had to lie down and 
place a cold compress for relief.  He estimated that it takes 
about an hour or two before he gets relief.  He said he 
experiences a light headache all the time and experiences bad 
headaches once or twice a week where he gets really sick to 
his stomach with photophobia and phonophobia and has to lie 
down and rest.  He said he takes hydrocodone for severe 
headaches and sometimes morphine.  Examination findings were 
unremarkable.  The examiner assessed the Veteran as having 
headaches which he said had both tension and migraine 
qualities to it.  He relayed the Veteran's report that he 
gets severe headaches at least once or twice a week, and that 
"that prostates him."  He said that accordingly the 
headaches "are severe periodically and are prostrating to 
him".  This examiner issued an addendum in December 2008 
stating that he had reviewed the Veteran's claims file and 
his opinion had not changed.

In a decision dated in December 2008, the RO increased the 
Veteran's rating for posttraumatic headaches from 10 to 30 
percent disabling, effective December 3, 2008.  Also in this 
decision the RO denied service connection for history of 
pseudo cerebri.  

III.  Law and Discussion

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's service-connected posttraumatic headaches have 
been rated analogous to migraine headaches and have been 
assigned a 10 percent disability rating under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, prior to October 3, 2008, and a 
30 percent rating from October 3, 2008.  See 38 C.F.R. § 4.20 
(2008) (providing that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).

Under Diagnostic Code 8100, a 10 percent evaluation is 
assigned for headaches with characteristic prostrating 
attacks averaging one in two months over the previous several 
months.  A 30 percent evaluation may be assigned for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the previous several months.  
A 50 percent evaluation is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a Diagnostic Code 8100 (2008).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  See Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

It is important to note at the outset that the RO denied the 
Veteran's claim for history of pseudo tumor cerebri in 
December 2008 and that the medical evidence on file 
associates headaches with this condition.  However, inasmuch 
as the medical evidence does not specifically differentiate 
the symptoms of the pseudo tumor cerebri from the symptoms of 
the posttraumatic headaches, the Board has considered the 
Veteran's headache symptomatology as part of the increased 
rating claim.  In this regard, when it is not possible to 
medically separate the effects of a service-connected 
condition from a nonservice-connected condition, VA 
regulations require that reasonable doubt be resolved in the 
veteran's favor.  38 C.F.R. § 3.102.  See generally 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Rating Greater than 10 percent prior to December 3, 2008

Based on a review of the evidence in this case, the Board 
finds that the frequency, duration and severity of the 
Veteran's posttraumatic headaches for the period prior to 
December 3, 2008, is sufficient to meet the criteria for a 30 
percent rating under Code 8100.  In this regard, the Veteran 
testified in June 2003 that he experiences severe headaches 
approximately two times a week that last anywhere from 20 to 
30 minutes and up to two to three hours.  He said that to 
treat these severe headaches he has to lie down in a dark 
room and apply cold compresses to his neck.  He added that 
the longest he has ever experienced a headache like this was 
6 hours.  

Unfortunately, the medical evidence that pertains to 
headaches for the period prior to December 2008 is scant.  
With this said, there is a record from the Veteran's treating 
physician, Dr. Brown, in June 2003 attesting to the fact that 
the Veteran had had chronic and recurring headaches for 20 
years.  Unfortunately, Dr. Brown did not offer any detail 
regarding the frequency, severity, or duration of these 
headaches.  However, he did offer some detail in a July 2006 
narrative by stating that the Veteran's headaches were 
getting worse and were "severe" with a pressure sensation.  
He similarly noted, as the Veteran did at the June 2003 
hearing, that these severe headaches lasted anywhere from 15 
minutes to two hours and required the Veteran to lie down and 
put cold compresses on the back of his neck.  Ongoing 
complaints of headaches are documented in Dr. Brown's office 
records in October 2006 and December 2006.

The Veteran's report of having to lie down in a dark room 
when experiencing severe headaches can be considered a 
characteristic prostrating attack.  That coupled with the 
Veteran's report of experiencing headaches of this severity 
one to two times a week is sufficient to meet the criteria 
for a 30 percent rating under Code 8100 for the period prior 
to December 2008; that is, it approximates the criteria of 
migraine with characteristic prostrating attacks occurring on 
an average once of a month over the last several months.  
38 C.F.R. § 4.124a, Code 8100.

Consideration has also been given to the criteria for a 50 
percent rating under Code 8100 for the period prior to 
December 3, 2008, but the pertinent evidence simply does not 
approximate this criteria.  The Veteran's headaches, while 
prostrating when severe, are not considered to be completely 
prostrating.  In this regard, the Veteran testified in June 
2003 that when experienced a severe headache at work, he 
would turn the lights off in his office and relax for 
approximately 30 minutes before beginning work again.  The 
fact that the Veteran is able to continue to work after 
resting for approximately 30 minutes when experiencing a 
severe posttraumatic headache is not indicative of a 
completely prostrating attack, nor is it indicative of severe 
economic adaptability.  Moreover, the fact that the Veteran's 
civilian employment records from the 1980s to November 2003 
are replete with successful work performance reviews without 
noted periods of excess leave is further evidence negating 
the criterion of severe economic inadaptability due to 
headaches.  Also, these records show that the Veteran took 
mandatory retirement effective November 30, 2003.  In 
addition, the fact that the Veteran's severe headaches are 
noted to last anywhere from 15 minutes to three hours cannot 
be considered to be prolonged attacks.  Thus, while the 
evidence supports an increased rating to 30 percent under 
Code 8100 for the Veteran's posttraumatic headaches for the 
period prior to December 3, 2008, it does not support a 
higher than 30 percent rating.

By resolving all reasonable doubt in the Veteran's favor, the 
Board finds that his service-connected posttraumatic 
headaches meet the criteria for a 30 percent rating, but no 
higher, for the period prior to October 3, 2008.  To this 
extent, the Veteran's claim for a higher rating is granted.  
See 38 C.F.R. § 4.3, 4.7.

Rating in Excess of 30 Percent From December 3, 2008

The evidence pertinent to the period from October 3, 2008, is 
against a finding that the Veteran's posttraumatic headaches 
are productive of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability so as to warrant a higher, 50 percent, rating.  
Although the Veteran first reported "prostrating" headaches 
during the VA examination in October 2008, his description of 
the frequency, duration and severity of such headaches is 
consistent with earlier descriptions.  That is, the Veteran 
reported that he experiences severe headaches at least once 
or twice a week that require him to lie down and apply a cold 
compress to his neck.  He also said that it generally takes 
an hour or two before he gets any relief.  He added that he 
had some visual blurring and feelings of nausea as well as 
photophobia and phonophobia.  The examiner assessed that the 
Veteran as having headaches that were severe periodically and 
"prostrating to him".  

The veteran's report above in addition to the examiner's 
assessment is simply not indicative of very frequent 
completely prostrating and prolonged attacks that are 
required for a 50 percent rating.  Moreover, the evidence 
does not show that the Veteran's headaches have produced 
severe economic inadaptability since December 3, 2008.  As 
previously noted, the Veteran's service personnel records 
show that he took mandatory retirement effective November 30, 
2003.  

As the weight of medical evidence is against the Veteran's 
claim for a rating greater than 50 percent for headaches from 
October 3, 2008, this claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b).

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's 
service-connected posttraumatic headaches has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  The existing 
schedular rating is already based upon the average impairment 
of earning capacity and the record shows that he took 
mandatory retirement in November 2003.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

For the appeal period prior to October 3, 2008, a 30 percent 
disability rating, but no higher, for posttraumatic headaches 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

From October 3, 2008, a higher than 30 percent disability 
rating for posttraumatic headaches is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


